DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 and 17-58 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 1, 21 and 22, they recite a device, medium and method for operating a digital assistant.  Prior art such of record discloses a similar device, medium and method, but fails to teach the claims in combination with obtaining a first media item satisfying the media request, wherein obtaining the first media item includes: 5 115769815Application No.: 16/360,695Docket No.: P28053USC1/77870000234201 causing a first search for a plurality of media items to obtain the first media item, the first search including the first search criteria and a first context; while causing the first search, causing a second search including the first search criteria and a second context to obtain a candidate media item; and determining that the first media item from the first plurality of media items matches the candidate media item; providing playback of a first media item from the first plurality of media items; while providing playback of the first media item, receiving a second natural language speech input; determining, based on the second natural language speech input, a user intent of obtaining a media item different from the first media item; and in accordance with determining the user intent of obtaining a media item different from the first media item: obtaining a second media item different from the first media item based on the first search criteria and the 
Dependent claims 2-15, 17-20 and 23-58 are allowed because they further limit their parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657